Citation Nr: 0740178	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  01-07 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
July 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In November 2003, the Board remanded the veteran's 
case to the RO for further development.

The veteran was scheduled for a Board hearing in Washington, 
D.C., in April 2002, but failed to report and did not request 
that the hearing be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.


FINDINGS OF FACT

1.  The objective medical of evidence reflects a diagnosis of 
PTSD and at least one VA examiner, in April 2004, has related 
the diagnosis to the veteran's claimed in-service stressful 
event.

2.  The veteran's claimed in-service stressor is not related 
to any claimed participation in combat.  He has not been 
shown to have been in combat with the enemy during service.

3.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

4.  The April 2004 diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.

5.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hepatitis C is related to the veteran's period of active 
military service.
CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In its August 
2007 supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  As the appellant's claims for service connection 
PTSD and hepatitis C are being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in March 2004 and May 2005, the RO informed 
the appellant of its duty to assist him in substantiating him 
claims under the VCAA and the effect of this duty upon him 
claims.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  While in its September 2006 
response to the RO's inquiry, as described below, the U.S. 
Army and Joint Services Records Research Center (JSRRC) said 
it needed the veteran's complete unit number (to provide a 
response), it then said it coordinated research with the U.S. 
Army Combat Readiness Center regarding the incident described 
by the veteran to answer the RO's question.  As such, the 
Board believes all appropriate action has been taken to 
develop the veteran's claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Service Connection for PTSD

The veteran seeks service connection for PTSD that he alleges 
was caused by an incident in service on a firing range, in 
approximately the spring of 1978 while he was stationed in 
Germany, and entered a tank in which the occupants were 
killed. 

A.	Factual Background
 
Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.  When 
examined for discharge in July 1979, a psychiatric 
abnormality was not noted. 

The veteran's service records indicate that he served in 
Germany, his main occupational specialty was automotive 
repairman, and his awards and decorations do not reflect his 
participation in combat.

Post service, VA medical records, dated from 1993 to 2004, 
are associated with the claims file.  A January 2000 VA 
psychological test report indicates test results suggested 
that the veteran met the criteria for a diagnosis of PTSD.  
The veteran reported repeated and disturbing memories, 
thoughts or images of stressful past experiences.  The Axis I 
diagnoses were PTSD, chronic and non-combat, and alcohol and 
drug dependence and abuse.

In a July 2000 letter, the RO requested that the veteran 
provide the specifics of his alleged stressful events in 
service.

In a December 2000 written statement, the veteran said that 
he was assigned to the 498th FWD. SPT. BN in Grafenwolfe, 
Germany.  Sometime in the spring of 1978, while at a firing 
range, a round was fired into a tank that was in gear.  He 
said that he went into the tank to get it out of gear and saw 
body parts from the occupants.  The veteran got the tank out 
of gear and then threw up.  He said his comrades laughed at 
him.  On another occasion, he said he knifed a man in 
Germany.

In February 2001, the RO received the veteran's notice of 
disagreement with which he submitted a copy of his December 
2000 written statement.

In a May 2001 letter, the RO requested that the veteran 
provide the specifics of his alleged stressful events in 
service.  

In September 2001, the RO received the veteran's substantive 
appeal that included a copy of his December 2000 written 
statement.

In April 2004, the veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran quit high school and said he was 
beaten up during basic training and was assigned to a motor 
pool in Germany, where he was introduced to drugs and drug 
trafficking.  In 1978, a tank lined up on a firing range and 
discharged its weapon into the tank in front of it.  The tank 
remained in gear and the veteran was told to stop it; he said 
he found body parts in the tank he was told to stop.  He got 
the tank out of gear and got out, and then vomited, that 
caused his comrades to laugh at him.  In hindsight he could 
have stopped the tank without going inside and felt he was 
directed to inside it by his fellow soldiers as a joke 
because they knew what he would find and how he would be 
affected.  He also said he knifed a man as part of his 
lifestyle in Germany but did not want to discuss the details 
of the incident.  

Further, it was also noted that after service, the veteran 
worked in construction jobs until 1999, but had attendance 
problems due to alcohol and substance abuse problems.  He was 
arrested at least 20 times since 1980 and was in jail.  He 
reportedly was substance free since October 1999.  Upon 
clinical examination, the examiner diagnosed chronic and mild 
PTSD, panic disorder without agoraphobia, alcohol dependence, 
and polysubstance abuse in full remission.  In the VA 
examiner's opinion, since the veteran related no mental 
health problems or trauma prior to entering service, it was a 
more likely explanation that the veteran's present 
psychiatric problems were incurred in service.  The VA 
examiner believed that the tank incident described by the 
veteran was the stressor that caused his PTSD.

In a May 2005 letter, the RO sent the veteran a PTSD 
questionnaire and requested that he provide the specifics of 
his alleged stressful events in service.

In his June 2005 response to the RO's request, the veteran 
provided a copy of his December 2000 written statement.

In a September 2006 response to the RO's inquiry, the JSRRC 
said that it needed the veteran's complete unit assignment as 
shown on his DA 20.  However, then it said it coordinated its 
research with the U.S. Army Combat Readiness Center, 
regarding the incident described by the veteran.  That 
facility was unable to verify, by the U.S. Army Accident 
Reports files, the incident at the Grafenwohr Training Area 
in Germany in 1978.  Army Safety data records did not reflect 
the incident described by the veteran.  The JSRRC said it was 
unable to locate unit records submitted by the 498th Forward 
Support Battalion for the time period of the veteran's 
stressors. The JSRRC said that, if the veteran provided the 
name(s) of anyone killed in the training accident, it may be 
able to conduct further research.

In May and July 2007 letters, the RO requested that the 
veteran provide the specifics of his alleged stressful event 
in service, e.g., the names of those killed in the accident 
in Germany.  The veteran did not respond to the RO's July 
2007 letter.

B.	Legal Analysis

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2007).

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered vague 
descriptions of his alleged stressor events in service, 
including the account that sometime in the spring of 1978 
while at the Grafenwohr Training Area in Germany, bullets 
entered a tank on the firing range.  The veteran indicated 
that he climbed into the tank and saw body parts from those 
killed in it.  He got the tank in gear, threw up, and his 
comrades laughed at him.  In support of his claim, the 
veteran points to his December 2000 written statement of his 
alleged stressful events in service.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made in January 2000 by a VA 
psychologist at the VA medical center (VAMC) in Bath, New 
York, and in April 2004, by a VA examiner at the VAMC in 
Buffalo.  Accordingly, the Board findings that there is some 
evidence of a stressor incident or incidents in service, 
evidence of a current disability and also seemingly competent 
evidence that the current disability is a "residual" of the 
stressor(s) experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

By law, the evidence necessary to establish the occurrence of 
a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
at 397; Cohen v. Brown, 10 Vet. App. at 147.

The Board notes that the veteran has not contended that he 
was involved in combat or that his stressful event was 
related to combat.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred. 38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. at 91.

As the veteran does not allege that he engaged in combat, and 
as his reported stressor is not related to combat, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. at 163; West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does 
not mean that he cannot establish that the alleged in-service 
events occurred; it only means that other "credible 
supporting evidence" from some source is necessary.  See 
Cohen.  Since there is a diagnosis of PTSD here, it must be 
determined whether there is credible supporting evidence of 
the veteran's alleged stressor, i.e., whether service records 
or other independent credible evidence corroborates the 
alleged stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App.124 
(2002).

Here, there is simply no supporting evidence from any source, 
despite the RO's efforts to develop verification, to 
corroborate the veteran's assertion of the training accident 
at the Grafenwohr Training Area in Germany in the spring of 
1978.  In July 2000 and May 2001 letters, the RO requested 
that the veteran provide as much detail as he could regarding 
his alleged stressful events in service and, in a May 2005 
letter, the RO provided him with a PTSD questionnaire and 
requested that he complete it and provide the specifics of 
his alleged stressful events in service.  In June 2005, he 
submitted another copy of his original December 2000 written 
statement.  In its September 2006 response to the RO's 
request to verify the veteran's alleged stressful event, the 
JSSRC said that, while it needed the veteran's unit 
assignment, its coordinated research with the U.S. Army 
Combat Readiness Center was unable to verify by the US Army 
Accident Reports files, the incident described by the 
veteran.  Army Safety data records did not reflect the 
incident described by the veteran.  Nor was the JSSRC able to 
locate unit records submitted by the 498th Forward Support 
Battalion for the time period for the veteran's stressors.  
It was further noted that if the veteran provided the name(s) 
of any one killed in the training accident, further research 
could be conducted.

In May and July 2007 letters, the RO requested that the 
veteran provide the name(s) of any one killed in the spring 
1978 training accident in Germany.  The veteran did no 
respond to the RO's July 2007 request for additional 
information regarding his alleged stressful events in 
service.  Nor do the veteran's service medical records 
support his assertion of witnessing such an accident in 
service.

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of a training accident at the Grafenwohr Training 
Area in Germany in the spring of 1978.  The veteran has 
maintained that he was required to climb into a tank on the 
firing range to place it in gear and saw body parts from 
occupants killed in it, although he has provided no other 
specifics of the alleged event.

More importantly, the veteran has failed to provide the RO 
with any specific information upon which his allegation of 
the spring 1978 accident on the firing range of the 
Grafenwohr Training Area could be verified.  In its July 
2000, May 2001, and May and July 2007 letters to the veteran, 
the RO requested that he provide the specifics of his alleged 
traumatic event, but he failed to respond to the RO's 
requests.  See Wood v. Derwinski, 1 Vet. App. at 193 (the 
"duty to assist is not always a one-way street").  
Notwithstanding the absence of medical records, and giving 
the veteran the benefit of the doubt, nevertheless, his 
description of his stressful events in service has been 
vague, to say the least.  In January 2000, a VA psychologist 
reported that test results were consistent with a diagnosis 
of non-combat PTSD, although the record does not reflect any 
specifics on which the diagnosis was made.  But, in April 
2004, a VA examiner diagnosed PTSD due to military trauma.  
Moreover, the veteran's failure to respond to the RO's 
requests for specific information regarding his stressful 
event leaves the Board with virtually no factual information 
upon which to rely regarding the alleged incident.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports, and the April 2004 VA examination report, reflect 
that the examiners have indicated that the veteran's current 
diagnosed psychiatric disorders, particularly PTSD, were due 
to his claimed stressful events in service, and to his 
description of a training accident in the spring of 1978 when 
he climbed into a tank and witnessed body parts of those 
killed in the accident.  Clearly, those treating psychiatric 
physicians and psychologists did not undertake review of the 
veteran's service records, but based their premises of in-
service stressful events solely upon the veteran's statements 
to them.  The filtering of the veteran's account of his 
military service through his physician does not transform his 
account into competent medical evidence, or an accurate 
account of those experiences, merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for PTSD under 
the theory that it resulted from unverified, vaguely reported 
stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that in the spring 
of 1978 during a training accident at the Grafenwohr Training 
Area in Germany, he climbed into a tank and witnessed body 
parts of the tank occupants who were killed.  Thus, although 
the foundation for the diagnosis of PTSD in this case was the 
veteran's account of a training accident involving a tank out 
of gear during military service, we must conclude that the 
claimed stressor has not been satisfactorily established as 
having occurred.  The veteran has failed to provide even one 
factual detail that can be verified of the alleged events on 
which to base his claim, other than repeated but essentially 
vague and unfounded descriptions of exposure to body parts in 
the tank on the firing range during the spring of 1978 at 
Grafenwohr Training Area in Germany during his period of 
service.  See Wood, supra.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  With all 
due respect to the veteran, we find that his written 
statement in support of his claim is, thus, unsubstantiated 
and is of little evidentiary weight. Having so concluded, the 
Board finds that the preponderance of the credible evidence 
is against the claim, and that neither a VA psychiatric 
examination nor further interpretation by a clinician of the 
in-service symptoms/behavior is necessary.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, supra; see also Patton v. West, 
12 Vet. App. 272, 280 (1999).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. at 495; 
see also Routen v. Brown, supra.  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed PTSD.  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against finding that the veteran has 
PTSD related to service or any incident thereof.  38 U.S.C.A. 
§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

III.	Service Connection for Hepatitis C

The veteran also seeks service connection for hepatitis C and 
contends that it was incurred in service.  In his February 
2001 notice of disagreement, the veteran said he contracted 
the disorder from undergoing mass injections with other 
soldiers.

Under 38 U.S.C.A. §1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, hepatitis C or any liver 
disorder nor was a liver abnormality reported when the 
veteran was examined for discharge in July 1979.

Post service, VA medical records document that results of a 
liver biopsy performed in June 1993 were consistent with 
hepatitis C and the diagnosis at that time was chronic active 
hepatitis.  

More recent VA medical records, dated in November 2001, 
indicate that the veteran underwent another liver biopsy.  A 
pathology report of that procedure reflects a suboptimal 
sample although changes may be consistent with hepatitis C.
 
The veteran has contended that service connection should be 
granted for hepatitis C.  Although the evidence shows that 
the veteran apparently has hepatitis C, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his viscera were normal on 
separation from service and the first post service evidence 
of record of hepatitis C is from 1993, more than 14 years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's hepatitis C to service or any incident of service 
has been presented.

In addition, as noted, the veteran does not meet the burden 
of presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
supra.  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, supra; Routen v. Brown, supra.  There 
is no evidence showing, and the veteran does not assert, that 
he has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed hepatitis 
C.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hepatitis C.  The preponderance of the 
evidence is therefore against the appellant's claim for 
service connection for hepatitis C.

IV.	Both Claims

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD and hepatitis C must be denied.


ORDER

Service connection for PTSD is denied.
 
Service connection for hepatitis C is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


